Citation Nr: 0402721	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-05 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than March 15, 2001 
for an increased 100 percent rating for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from October 1948 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 RO decision which 
increased the rating for prostate cancer, from 40 percent to 
100 percent, effective September 25, 2001.  The veteran 
appealed for an earlier effective date for the increased 
rating.  In a July 2002 decision, the RO assigned an earlier 
effective date of March 15, 2001 for the increased 100 
percent rating for prostate cancer.  The veteran continues to 
appeal for an earlier effective date for the increased 100 
percent rating for prostate cancer.  


FINDINGS OF FACT

1.  In an unappealed July 1999 decision, the RO reduced the 
rating for prostate cancer to 40 percent, on the basis of 
medical evidence showing cancer to be in remission, and the 
conditon was to be rated based on residuals.  This RO 
decision was not undebatably erroneous.

2.  On October 5, 2001, the RO received the veteran's claim 
for an increase in the 40 percent rating for prostate cancer.  
The RO subsequently increased the rating to 100 percent 
effective from March 15, 2001, being the earliest date, 
within the year preceding the increased rating claim, on 
which increased total disability (recurrent active prostate 
cancer) was shown.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 15, 
2001, for an increased 100 percent rating for prostate 
cancer, are not met.  38 U.S.C.A. §§ 1155, 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.105(a), 3.400, 4.115a, 4.115b, 
Diagnostic Code 7528 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran had active service from October 1948 to May 1972.

The veteran's claim for service connection for prostate 
cancer was received by the RO on March 25, 1998.

Private medical records show that the veteran underwent a 
radical prostatectomy for adenocarcinoma of the prostate in 
Baxter Hospital in April 1998.  

In May 1998, the RO granted service connection and a 100 
percent rating for post-operative prostate cancer residuals, 
effective from March 25, 1998 when the claim was received.  

In December 1998, a VA examination was conducted.  The 
veteran said that since the surgery he had been incontinent 
requiring absorbent material or apparatus at least twice 
during the day and once at night.  He had required no 
catheterization.  Laboratory studies included a prostate-
specific antigen (PSA) test which showed results of 0.12 
ng/ml, with a normal reference range of 0 to 4.  

In December 1998, the RO proposed to reduce the prostate 
cancer rating to 40 percent, rating the condition based on 
residuals.  The RO also granted separate service connection 
and a 20 percent rating for impotency (related to prostate 
cancer surgery) and granted special monthly compensation 
based on loss of use of a creative organ.

On a VA examination in June 1999, the veteran said that his 
prostate surgery had not been followed by chemotherapy, 
radiation, or hormonal therapy.  Currently, he said he had 
mild weakness and fatigue.  He said he urinated 6 to 8 times 
daily and 3 or 4 times per night, in addition to constant 
dribbling.  He said he did not have recurrent urinary tract 
infections, renal colic, or acute nephritis.  He usually wore 
an absorbent pad for his incontinence.  He said the last 
treatment for prostate cancer had been the surgery.  He did 
not need catheterization, frequent dilatations, drainage 
procedure or other invasive or noninvasive procedure.  The 
PSA on this occasion was 0.23.  

According to a VA medical opinion dated in July 1999, the 
veteran's cancer appeared to be in remission, although there 
was at least a slight chance it could recur later on.  

In July 1999, the RO reduced the rating for prostate cancer 
to 40 percent, effective October 1, 1999.  The veteran did 
not appeal this decision.

On October 5, 2001, the RO received the veteran's claim for 
an increase in the 40 percent rating for prostate cancer.  He 
also asserted that his 100 percent rating for prostate cancer 
should not have been reduced.  He said that the cancer had 
not been cured, and he was currently undergoing radiation 
treatment.  

With his October 2001 claim, the veteran submitted an August 
2001 letter from J. Terkeurst, M.D., regarding his follow-up 
of the veteran's prostate cancer.  The doctor said that the 
veteran had biannual PSA tests, which disclosed that the PSA 
fell to 0.3, but in March 2001, it had risen to 1.1  The 
doctor said this may well represent early progression of 
disease, and he was due back in the office in the near future 
for a repeat PSA.  He would recommend radiation treatment if 
he PSA continued to rise.  He was otherwise doing well from a 
medical standpoint, although he had controlled hypertension. 

The veteran also submitted an October 2001 letter from G. 
Wells, M.D.  The doctor noted the veteran had been undergoing 
treatment for prostate cancer since September 25, 2001.

In a rating decision in January 2002, the RO increased the 
rating for prostate cancer to 100 percent, effective 
September 25, 2001.  

In July 2002, the RO contacted Dr. Terkeurst's office and 
found that the PSA test sample had been drawn March 15, 2001. 

In a July 2002 rating decision, the RO assigned an earlier 
effective date of March 15, 2001 for the increased 100 
percent rating for prostate cancer.  

II.  Analysis

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
for an effective date earlier than March 15, 2001 for an 
increased 100 percent rating for prostate cancer.  He has 
been told of his and VA's respective obligations to obtain 
different types of evidence.  Relevant medical records have 
been obtained.  The Board finds that the notice and duty to 
assist provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In May 1998, the RO granted service connection and a 100 
percent rating for post-operative prostate cancer residuals.  
A July 1999 RO decision reduced the 100 percent rating for 
prostate cancer residuals to 40 percent, effective October 1, 
1999.  That decision was not appealed with the submission of 
a notice of disagreement within one year of the date of 
notification of determination.  Accordingly, the decision is 
final in the absence of clear and unmistakable error (CUE).  
38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. §§ 3.104, 3.105(a), 
20.201, 20.302.  

On October 5, 2001, the RO received the veteran's claim for 
an increase in the 40 percent rating for prostate cancer.  He 
also maintained that the earlier 100 percent rating for 
prostate cancer should not have been reduced.  He said that 
the cancer had not been cured, and he was currently 
undergoing radiation treatment.  

Subsequent RO rating decisions collectively resulted in the 
prostate cancer rating being increased to 100 percent 
effective from March 15, 2001, being the date (within the 
year preceding the October 5, 2001 increased rating claim) on 
which it was factually ascertainable that the prostate cancer 
had increased to the total level (based on active recurrent 
cancer).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

The effective date of March 15, 2001 was based on the first 
date that the veteran was shown to have an increased PSA, and 
presumably active cancer, such as to warrant a 100 percent 
rating for active cancer instead of a lesser rating for 
residuals of cancer.  There is no evidence of an increase in 
disability or recurrence of cancer prior to that date, let 
alone within the year preceding the October 2001 increased 
rating claim.  Indeed, Dr. Terkeurst's letter indicated that 
further tests were needed to confirm a progression of the 
disease, and he did not begin radiation treatment until 
September 2001. 

In addition, the veteran is not shown to have had 
postoperative prostate cancer residuals to a degree as would 
warrant more than a 40 percent rating in the time period 
preceding the March 15, 2001 effective date for the 100 
percent increased rating.  

In this regard, postoperative residuals of prostate gland 
injuries are rated as voiding dysfunction or urinary tract 
infection, whichever is predominant. 38 C.F.R. § 4.115b, 
Diagnostic Code 7527.  

Malignant neoplasms of the genitourinary system are rated 100 
percent disabling.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  
Following the cessation of surgical, X- ray, chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  If there has been no local reoccurrence of 
metastasis, residuals are to be rated as voiding dysfunction 
or renal dysfunction, whichever is predominant.  Id.  

The predominant symptoms shown by the veteran involve voiding 
dysfunction.  Voiding dysfunction requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day warrants a 40 percent rating.  Voiding dysfunction 
requiring the use of an appliance or the wearing of absorbent 
material which must be changed more than 4 times per day 
warrants a 60 percent rating.  38 C.F.R. § 4.115a.   

The medical evidence, discussed above, indicates that 
although he is incontinent, his pad requires changing about 3 
times per day, and he has not required the use of an 
appliance.  Accordingly, symptoms warranting an evaluation in 
excess of 40 percent were not shown prior to March 15, 2001.  

The veteran contends that his prostate cancer was not 
completely cured, and, therefore, his rating should have 
remained 100 percent throughout.  He maintains that in order 
to be determined to be cured, his PSA must be below 0.1.  

As noted above, the rating decision reducing the 100 percent 
rating to 40 percent was not appealed, and, accordingly, is 
final in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  Similarly, the VA's breach of its duty to 
assist cannot form a basis for a claim of CUE.  See, e.g., 
Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001); Baldwin v. 
West, 13 Vet. App. 1 (1999); Bustos v. West, 179 F.3d 1378 
(Fed.Cir. 1999); Link v. West, 12 Vet. App. 39 (1998); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

While the veteran contends that his cancer remained present, 
there is no medical evidence of recurrence prior to the 
increased PSA level found on March 15, 2001.  The medical 
evidence shows PSA findings to be normal prior to that date, 
and the veteran, as a layman, is not competent to offer a 
medical opinion.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

In sum, there was no CUE in the unappealed July 1999 RO 
decision reducing the rating for prostate cancer to 40 
percent (rating on residuals), and thus such decision is 
final.  An increase in the 40 percent rating for prostate 
cancer must be determined in relation to a later claim for an 
increased rating, and such claim was not filed until October 
5, 2001.  Under the effective date rules, the effective date 
for the increased rating may be no earlier than the date the 
increased rating claim was received by the RO, with the 
exception that the effective date may be a date within the 
year preceding such claim if it is factually ascertainable 
that the disability increased from that time.  The RO found 
that increased prostate cancer disability (active recurrent 
cancer, warranting a 100 percent rating) was factually 
ascertainable from March 15, 2001.  The medical evidence 
shows no earlier date (within the year preceding the October 
5, 2001 increased rating claim) of increased prostate 
disability above the 40 percent level.  Accordingly, there is 
no basis for an effective date earlier than March 15, 2001 
for an increased 100 percent rating for prostate cancer.

As the preponderance of the evidence is against the claim for 
an effective date earlier than March 15, 2001 for an 
increased 100 percent rating for prostate cancer, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).






ORDER

An effective date earlier than March 15, 2001 for an 
increased 100 percent rating for prostate cancer is denied.





	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



